Name: Commission Regulation (EEC) No 65/90 of 10 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . i . 90 Official Journal of the European Communities No L 9/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 65/90 of 10 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application in line with the provisions of Articles 6 and 6a of Regu ­ lation (EEC) No 1677/85 , for Greece , Italy, Portugal and the United Kingdom and as far as Spain is concerned for pigmeat ; Whereas Commission Regulation (EEC) No 3153/85 (8), as last amended by Regulation (EEC) No 3672/89 (9), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 2 (2) (b) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (10), as last amended by Regulation (EEC) No 3063/89 ("), the real monetary gap following realignment is to be calculated for the period 8 and 9 January 1990 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/ 89 (4), and in particular Article 6 (3) thereof, "Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (5), as last amended by Regulation (EEC) No 10/90 (6); "Whereas with effect from 8 January 1990 the Italian lira is kept within a maximum spot margin .of' 2,25% for EMS purposes ; whereas the real monetary gap to be used for the purposes of the monetary compensatory amounts is to be calculated on the basis of the provisions of Article 5 (2) (a) of Regulation (EEC) No 1677/85 ; "Whereas following the monetary realignment of 5 January 1990 Commission Regulation (EEC) No 63/90 (z) has adjusted the agricultural conversion rates , "Whereas Article 6 ( 1 ) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; "Whereas application of the abovementioned rules makes it necessary to adjust the monetary compensatory amounts applicable in Greece, Spain, Italy, Portugal and the United Kingdom ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, 1) OJ No L 164, 24 . 6, 1985, p. 6. 2) OJ No L 182, 3 . 7 . 1987, p . 1 . 3) OJ No L 310, 21 . 11 , 1985, p. 22 . 4) OJ No L 314 , 28 . 10 . 1985 , p . 51 . 5) OJ No L 188 , 1 . 7 . 1989, p . 1 . ') OJ No L 4, 8 . 1 . 1990, p . 1 . 7) OJ No L 8 , 11 . 1 . 1990, p . 43 . (8) OJ No L 310, 21 . 11, 1985 , p . 4 . (') OJ No L 358, 8 . 12 . 1989, p . 28 . (10) OJ No L 312, 18 . 11 . 1988 , p . 16 . (") OJ No L 293, 12 . 10. 1989, p . 34 . No L 9/2 Official Journal of the European Communities 11 . 1 . 90 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The columns headed 'Spain', 'United Kingdom', 'Italy', 'Greece' and 'Portugal' in Annex I are replaced by those shown in Annex I to this Regulation. 2 . Annexes II and III are replaced by Annexes II and III hereto. 3 . Annexes IV A, IV B, IV C, IV D and IV E are added . Article 2 This Regulation shall enter into force on 11 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 11 . 1 . 90 Official Journal -of the European Gommunities No L 9/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs - Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg  0709 9G 60 0712 90 19 1001 10 10 . 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  19,506 4 106 1 481,0  19,506 4 106 1 481,0  28,381 5 974 2 154,8  28,381 5 974 2 154,8  19,506 4 106 1 481,0  19,506 4 106 1 481,0  18,530 3 900 1 406,9  18,530 3 900 1 406,9  ¢ 18,530 3 900 1 406,9  17,789 3 744 1 350,7  . 17,789 3 744 1 350,7  19,506 4 106 1 481,0  19,506 4 106 1 481,0  18,530 3 900 1 406,9  18,530 3 900 1 406,9  . 23,648 4 978 1 795,5  22,283 4 690 1 691,8  27,308 5 748 2 073,4  8,778 1 848 666,4  18,901 3 978 1 435,1 18,145 3 819 1 377,7  18,901 3 978 1 435,1  18,901 3 978 1 435,1  36,758 7 737 2 790,9  25,540 5 376 1 939,1  24,905 5 242 1 890,9  28,283 5 953 2 147,4  28,283 5 953 2 147,4  28,283 5 953 2 147,4  19,896 4 188 1 510,6  18,901 3 978 1 435,1  25,943 - 5 461 1 969,7  18,901 3 978 1 435,1  18,901 3 978 1 435,1 19, «96 4 188 1 510,6  18,901 3 978 1 435,1 18,901 3 978 1 435,1 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 9/4 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece , Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 110411 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 110422 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 110429 11 1104 29 15 110429 19 1104 29 31 1104 2935 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  18,145 3 819 1 377,7  19,896 4 188 1 510,6  18,901 3978 1 435,1  18,901 3 978 1 435,1  18,901 3 978 1 435,1  25,943 5 461 1 969,7  18,145 3 819 1 377,7  32,021 6 740 2 . 431 ,2  19,896 4 188 1 510,6  18,901 3 978 1 435,1  21,456 4 516 1 629,1 18,901 3 978 1 435,1  18,901 3 978 1 435,1  18,901 3 978 1 435,1  25,943 5 461 1 969,7  29,649 6 241 2 251,1  18,901 3 978 1 435,1  18,145 3 819 1 377,7  32,021 6 740 2 431,2  24,905 5 242 1 890,9  18,145 3 819 - 1 377,7  18,145 3 819 1 377,7  19,896 4 188 1 510,6  19,896 4 188 1 510,6  19,896 4 188 1 510,6  19,896 4 188 . 1 510,6  18,901 3 978 1 435,1  18,901 3 978 1 435,1  18,901 3 978 1 435,1  19,896 4 188 1 510,6  18,901 3 978 1 435,1  18,901 3 978 1 435,1  18,901 3 978 1 435,1  19,896 4 188 1 510,6  18,901 3 978 1 435,1  18,901 3 978 1 435,1  18,901 3 978 1 435,1  14,629 3 079 1 110,7  5,852 1 232 444,3  34,720 7 308 2 636,1  25,943 5 461 1 969,7  32,984 6 943 2504,3  24,645 5 188 1 871,2  28,722 6 046 2 180,7  32,965 6939 2 502,9 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 11 . 1 . 90 Official Journal of the European Communities No L 9/5 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg - 32,965 29,454 29,454 29,454 29,454 29,454 29,454 29,454 29,454 44,863 38,426 29,454 29,454 29,454 40,182 28,088 29,454 6 939 6 200 6 200 6 200 6 200 6 200 6 200 6 200 6 200 9 443 8 088 6 200 6 200 6 200 8 458 5 912 6 200 2 502,9 2 236,3 2 236,3 2 236,3 2 236,3 2 236,3 2 236,3 2 236,3 2 236,3 3 406,2 2 917,5 2 236,3 2 236,3 2 236,3 3 050,8 2 132,6 2 236,3 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 230240 10 2302 40 90 2303 10 11 230910 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O O O o O O OO oo &lt;2)(3) oo 00 oo oo oo oo oo oo oo o o oo oo 8,056 16,687 8,056 16,687 8,056 17,263 8,056 17,263 39,011 1 696 3 512 1 696 3 512 1 696 3 634 1 696 3 634 8 212 611,6 1 267,0 611,6 1 267,0 611,6 1 310,7 611,6 1 310,7 2 962,0  2,341 493 177,7 459,49 24,373 918,99 48,745 3 601 7 201 7 886,6 15 773,2 721,21 1 442,43 459,49 918,99 721,21 1 442,43 38,255 76,510 2,341 26,714 51,086 2,341 40,596 78,851 5651 11 303 493 4 094 7 694 493 6 144 11 796 12 378,7 24 757,4 177,7 8 064,3 15 950,9 177,7 12 556,4 24 935,1 1 560  7,412 459,49 24,373 562,8 7 886,63 601 No L 9/6 Official Journal of the European Communities 11 . 1 . 90 Negative Denmark Italy France Greece Ireland Portugal CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  48,7452309 10 33 38,255 76,510 7,412 31,785 56,157 7,412 45,667 83,922 2309 10 51 2309 10 53 14,629 24,373 48,745 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 23-9 7543 oo 918,99 23-9 7547 oo  23-9 7548 )f)] 721,21 23-9 7549 OO 1 442,43 23-9 7645 oo  23-9 7646 00 \ 459,49 23-9 7647 oo 918,99 23-9 7651 oo I  23-9 7652 00 721,21 23-9 7653 00 1 442,43 23-4 7624 I  23-4 7692  23-10 7541 oo  23-10 7542 oo 459,49 23-10 7543 oo 918,99 23-10 7547 oo  23-10 7548 oo l 721,21 23-10  7549 oo 1 442,43 23-10 7654 oo  23-10 7655 oo 459,49 23-10 7656 oo 918,99 23-10 7660 oo  23-10 7661 oo 721,21 23-10 7662 oo 1 442,43 23-5 7624  23-5 7693 0  23-11 7541 oo  23-11 7542 X'El 459,49 23-11 7543 (2X') 1 918,99 23-11 7547 oo \  23-11 7548 oo 721,21 23-11 7549 oo 1 442,43 23-11 7663 oo  23-11 7664 oo 459,49 23-11 7665 oo 918,99 23-11 7669 oo  23-11 7670 oo 721,21 23-11 7671 oo 1 442,43 23-6 7624 0  23-6 7694 o  23-12 7541 . (2X'L1  23-12 7542 oo 459,49 23-12 7543 oo 918,99 23-12 7547 oo  23-12 7548 (W) 721,21 7 201 5 651 11 303 1 560 5 161 8 761 1 560 7211 12 863 3 079 3 601 7 201 5 651 11 303 3 079 6 680 10 280 3 079 8 730 14 382 493 3 601 7 201 5 651 11 303 493 4 094 7 694 493 6 144 11 796 1 560 3 601 7 201 5 651 15 773,2 12 378,7 24 757,4 562,8 8 449,4 16 336,0 562,8 12 941,5 25 320,2 1 110,7 7 886,6 15 773,2 12 378,7 24 757,4 1 110,7 8 997,3 16 883,9 1 110,7 13 489,4 25 868,1 177,7 7 886,6 15 773,2 12 378,7 24 757,4 177,7 8 064,3 15 950,9 177.7 12 556,4 24 935,1 562.8 7 886,6 15 773,2 12 378,7 38,255 76,510 14,629 39,002 63,374 14,629 52,884 91,139 2,341 24,373 48,745 2309 90 31 2309 90 33 38,255 76,510 2,341 26,714 51,086 2,341 40,596 78,851 2309 90 41 2309 90 43  7,412 24,373 48,745 38.255 11 . 1 . 90 Official Journal of the European Communities No L 9/7 Positive Negative Germany Spain Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  2309 90 43 1 442,43 459,49 918,99 721,21 1 442,43 76,510 7,412 31,785 56,157 7,412 45,667 83,922 14,629 2309 90 51 2309 90 53 11 303 24 757,4 1 560 562,8 5 161 8 449,4 8 761 16 336,0 1 560 562,8 7211 12 941,5 12 863 25 320,2 3 079 1 110,7 3 601 7 886,6 7 201 15 773,2 5 651 12 378,7 11 303 24 757,4 3 079 1 110,7 6 680 8 997,3 10 280 16 883,9 3 079 1 110,7 8 730 13 489,4 14 382 25 868,1 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO (2)C&gt; OO 0(3) ex3) ex3) ex3&gt; (3) o ex3) ex3) oo oo oo oo oo oo oo oo ex3) ex3) 459,49 24,373 918,99 48,745 721,21 1 442,43 459,49 918,99 721,21 1 442,43 38,255 76,510 14,629 39,002 63,374 14,629 52,884 91,139 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. e) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 9/ 8 Official Journal of the European Communities 11 . 1 . 90 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 2911 0203 2913 0203 29 15 0203 29 55 0203 29 59 0209 0011 0209 0019 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 3,725 3,168 3,725 4,844 7,024 5,425 5,425 7,847 4,214 7,847 5,425 5,425 4,844 7,024 5,425 5,425 7,847 4,214 7,847 5,425 5,425 1,938 2,131 1,163 7,024 5,425 13,660 10,753 4,214 7,024 6,200 6,781 5,425 7,847 7,847 5,425 5,425 10,753 13,514 172,6 146,8 172,6 224,4 325.4 251,3 251,3 363.5 195.2 363,5 251.3 251.3 224.4 325.4 251,3 251,3 363.5 195.2 363,5 251.3 251.3 89.8 98,7' 53.9 325.4 251.3 632,8 498,2 195,2 325.4 287,2 314.2 251.3 363.5 363,5 251,3 251,3 498,2 626,1 02-3 02-3 7039 7054 11 . 1 . 90 Official Journal of the European Communities No L 9/9 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  02-3 02-3 7039 7054 O 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 1000 1602 20 90 1602 41 10 16-1 16-1 16-1 16-1 7319 7322 7319 7322 OO C)(2) OO C)(2) 1602 42 10 1602 49 11 13,660 7,024 7,024 6,781 11,383 9,106 7,750 6,200 5,425 6,297 7,024 11,867 7,266 5,425 9,930 6,781 7,024 11,867 . 6,781 5,425 9,930 6,781 5,425 9,930 6,781 5,425 6,539 5,231 5,425 4,359 3,245 6,297 6,539 3,245 632.8 325,4 325,4 314.2 527.3 421.9 359,0 287.2 251.3 291.7 325.4 549.8 336.6 251.3 460,0 314,2 325.4 549.8 314.2 251.3 460,0 314.2 251.3 460,0 314.2 251.3 302.9 242 .4 251,3 202,0 150,3 291.7 302,9 150,3 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (*) If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. , after the deduction of the weight of the liquid. No L 9/ 10 Official Journal of the European Communities 11 . 1 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg live weight  o C) C) C): 2 475 2 475 2 475 2 475 2 475 5 422,0 5 422,0 5 422,0 5 422,0 5 422,0  100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O 315,90 13,272 315,90 13,272 315,90 13,272 315,90 13,272 315,90 13,272 600,21 25,216 600,21 25,216 600,21 25,216 600,21 25,216 480,17 20,173 480,17 20,173 720,25 30,259 720,25 30,259 480,17 20,173 821,34 34,506 533,87 22,429 533,87 22,429 85,42 3,589 85,42 3,589 427,10 17,943 133,47 5,607 133,47 5,607 667,34 28,036 427,10 17,943 667,34 28,036 667,34 28,036 133,47 5,607 667,34 28,036 821,34 34,506 667,34 28,036 480,17 20,173 685,51 28,800 685,51 28,800 685,51 28,800 685,51 . 28,800 410,67 17,253 274,83 11,546 274,83 11,546 2 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 4 703 10 301,9 4 703 10 301,9 4 703 10 301,9 4 703 10 301,9 3 763 8 241,5 3 763 8 241,5 5 644 12 362,2 5 644 12 362,2 3 763 8 241,5 6 436 14 097,3 4183 9 163,2 4 183 9 163,2 669 1 466,1 669 1 466,1 3 347 7 330,6 1 046 2 290,8 1 046 2 290,8 5 229 11 454,0 3 347 7 330,6 5 229 11 454,0 5 229 11 454,0 1 046 2 290,8 5 229 11 454,0 6 436 14 097,3 5 229 11 454,0 3 763 8 241,5 5 372 11 765,8 5 372 11 765,8 5 372 11 765,8 5 372 11 765,8 3 218 7 048,6 2 154 4 717,2 2 154  4 717,2 (V &lt;T O oo o 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 11 . 1 . 90 Official Journal of the European Communities No L 9/ 11 (&gt;) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 9/ 12 Official Journal of the European Communities 11 . 1 . 90 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 pieces ¢ 100 kg ­ 0105 11 00 0105 19 10 : 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,520 1.518 0,520 2,261 3,678 3,487 2,485 3,634 2,841 3,230 3.519 3,551 3,892 4,327 5,254 5,838 4,981 5,446 5,192 3,230 3,519 3,551 3,892 5,254 5,838 4,981 5,446 5,192 9,573 3,871 2,947 2,041 5,330 5,007 9,069 2,041 7,456 4,281 11,0 32,2 11,0 47,9 77,9 73,9 52.6 77,0 60,2 68.4 74.5 75,2 82,4 91.7 111.3 123,7 105,5 115.4 110*0 68.4 74.5 75,2 82,4 111.3 123.7 105.5 115.4 110,0 202.8 82,0 62,4 43,2 112,9 106,1 192,1 43,2 157,9 90,7 11 .,1 . 90 Official Journal of the European Communities No L 9/ 13 CN code Table additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  0207 39 35 0207 3937 0207 39 41 0207 3943 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207-41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 2,947 2,041 5,681 2,663 4,793 9,069 2,041 11,437 9,573 6,421 5,991 5,711 2,947 2,041 8,170 5,330 7,897 5,007 7,490 9,069 2,041 9,573 3,871 2,947 2,041 5,330 5,007 9,069 2,041 7,456 4,281 2,947 2,041 5,681 2,663 4,793 9,069 2,041 11,437 9,573 6,421 5,991 5,711 2,947 2,041 62,4 43,2 120,3 56,4 101,5 192,1 43,2 242,3 202,8 136.0 126,9 121,0 62,4 43,2 173.1 112,9 167,3 106,1 158.7 192,1 43,2 202.8 82,0 62,4 43,2 112,9 106,1 192,1 43,2 157,9 90,7 62,4 43,2 120,3 56,4 101,5 192,1 43,2 242,3 202,8 136,0 126,9 121,0 62,4 43,2 No L 9/ 14 Official Journal of the European Communities 11 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢ 100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59  8,170  5,330  7,897  5,007  7,490  9,069  2,041  4,534  1,084  0,372  3,276  15,332  6,683  7,142  14,808  3,800  7,101  9,976  9,561  9,976  13,301  1,802  13,301  1,802 173,1 112,9 167,3 106,1 158.7 192,1 43,2 96.1 23,0 7,9 69.4 324.8 141.6 151.3 313.7 80.5 150.4 211,3 202.5 211,3 281,7 38.2 281,7 38,2 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 11 . 1 . 90 Official Journal of the European Communities No L 9/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc li  100 kg  0401 04-1 7058 ll a+ e a + e. .. a + e a + e 0402 10 11 Il 456,07 19,127 2 826 6 189,4 0402 10 19 04-3 7059  12,529 1 851 4 054,0 04-3 7074 236,24    04-3 7079 ll 456,07 19,127 2 826 6 189,4 0402 10 91 04-4 7089 ll d+ f d + f d + f d + f 0402 10 99 04-4 7089 ll d+ f d + f d + f d + f 0402 21 11 04-2 7744 ll a+ c a+ c a + c a + c 0402 21 17 04-6 7098 Il  12,529 1 851 4 054,0 04-6 7099 236,24   04-6 7114 a + c a + c a + c a + c 0402 21 19 04-2 7744 ll a+ c a + c a + c a + c 0402 21 91 04-2 7744 \ a + c - a + c a + c a + c 0402 21 99 04-2 7744 a + c a + c a + c a + c 0402 29 04-2 7744 || a+ c + f a + c + f a + c + f a + c + f 0402 91 04-2 7744 a + c a + c ,  a + c a + c 0402 99 04-2 7744 a + c + f a + c + f a + c + f a + c + f 0403 10 11 04-2 7744 a+c a+ c a + c a + c 0403 10 13 04-2 7744 a + c a + c a + c a + c 0403 10 19 04-2 7744 \\ a+ c a + c a + c ; a + c 0403 10 31 04-2 7744 Il a+ c + f a + c + f a + c + f a + c + f 0403.10 33 04-2 7744 Il a+ c + f a + c + f a + c + f a + c + f 0403 10 39 04-2 7744 \ a + c + f a + c + f a + c + f a + c + f 0403 90 11 04-5 7093 \  12,529 1851 4 054,0 04-5 7094 \ 236,24    04-5 7097 \ 456,07 19,127 2 826 6 189,4 0403 90 13 04-6 7098 \  12,529 1 851 4 054,0 04-6 7099 \ 236,24    04-6 7114 I a + c a + c a + c a + c 0403 90 19 04-2 7744 a + c a + c a + c ­ a + c 0403 90 31 04-4 7089 \ , d + f d + f d + f d + f 0*403 90 33 04-2 7744 \ a + c + f a + c + f a + c + f a + c + f 0403 90 39 04-2 7744 : \ a + c + f a + c + f a + c + f a + c + f 0403 90 51 04-2 7744 l a + c a + c a + c a + c 0403 90 53 04-2 7744 a + c a + c a + c a + c 0403 90 59 04-2 7744 a + c a + c a + c a + c 0403 90 61 04-2 7744 \ a + c + f a + c + f a + c + f a + c+f 0403 90 63 04-2 7744 \ a + c+f a + c + f a + c + f a + c + f 0403 90 69 04-2 7744 a + c+f a + c + f a + c + f a + c + f No L 9/ 16 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg ­ 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04^2 . 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 H-10 )4-10 &gt;4-10 54-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a+c a + c a + c a + c a + c a + c a + c a + c a + c+ f a + c + f a + c + f a + c + f a + c + f a + c + f a+c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c+f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 302,91 16,094 2 377 5 207,7 310,49 16,496 2 437 5 337,9 314,64 16,707 2 468 ' 5 406,0 322,51 17,124 2 530 5 541,1 396,07 20,996 3 102 6 794,0 405,97 21,521 3 179 6 963,9 651,43 32,252 4 765 10 436,3 667,71 33,058 4 884 10 697,2 b x coef     b x coef b x coef b x coef b x coef     b x coef b x coef b x coef b x coef     b x coef b x coef b x coef b b b b 587,24 23,783 3 513 v 7 695,9 625,40 27,357 4 041 8 852,4 403,73 16,351 2 416 5 290,9 491,15 21,430 3 166 6 934,6 183,51 7,432 1 098 2 405,0 250,34 10,885 1 608 3 522,2 625,40 27,357 4 041 8 852,4 491,15 21,430 3 166 6 934,6 250,34 10,885 1 608 3 522,2 625,40 27,357 4 041 8 852,4 857,84 37,051 5 473 11 989,1 224,24 9,841 1 454 3 184,3 327,99 14,438 2 133 4 671,8 475,99 21,014 3 104 . 6 799,7 11 . 1 . 90 Official Journal of the European Communities No L 9/ 17 Negative PortugalUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc  100 kg ­ 24,920 8 063,7 3 184,3 4 671,8 6 799,7 6 799,7 8 063,7 8 063,7 8 387,7 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 10 362,3 10 362,3 6 934,6 10 362,3 9,841 14,438 21,014 21,014 24,920 24.920 25.921 21,430 23,783 27,357 16,351 21,430 32,024 32,024 21,430 32,024 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0406 30 10 04-10 7239 564,47 0406 30 31 04-10 7235 \\  04-10 7236 \ 224,24 04-10 7237 II 327,99 04-10 7238 \ 475,99 0406 30 39 04-10 7235  04-10 7238 liI 475,99 04-10 7239 li 564,47 0406 30 90 li 564,47 0406 40 00 04-11 7240 \  04-11 7241 IlI 586,33 0406 90 11 04-12 7242 liI 491,15 04-12 7243  04-12 7244 Il 587,24 04-12 7245 625,40 04-12 7246 403,73 04-12 7247 491,15 0406 90 13 04-13 7248  04-13 7250 730,88 0406 90 15 04-13 7248  04-13 7250 730,88 0406 90 17 04-13 7248  04-13 7249 491,15 04-13 7250 \ 730,88 0406 9019 IIII  0406 90 21 04-14 7251 Il  04-14 7252 li 665,16 0406 90 23 04-15 7254 ­  04-15 7255 II 587,24 04-15 7256 II 625,40 04-15 7257 l 403,73 04-15 7258 \ 491,15 0406 90 25 04-15 7254 \   04-15 7255 \ 587,24 l 04-15 7256 \ 625,40 04-15 7257 \ 403,73 04-15 7258 \ 491,15 0406 90 27 04-15 7254 \  04-15 7255 l 587,24 04-15 7256 I 625,40 04-15 7257 I 403,73 , 04-15 7258 491,15 0406 90 29 04-15 7253  04-15 7254 \  04-15 7255 \ 587,24 3 681 1 454 2 133 3 104 3 104 3 681 3 681 3 829 3 166 3 513 4 041 2 416 3 166 4 731 4 731 3 166 4 731 4 338 3 513 4 041 2 416 3 166 3 513 4 041 2 416 3 166 3 513 4 041 2 416 3 166 3 513 29,365 9 502,1 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 23,783 27,357 16,351 21,430 23,783 27,357 16,351 21,430 23,783 27,357 16,351 21,430 23,783 7 695,9 No L 9/ 18 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  625,40 403,73 491,15 27,357 16,351 21,430 4 041 2 416 3 166 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 0406 90 0406 90 31 0406 90 32 0406 90 3f 0406 90 37 0406 90 3S 0406 90 5C 040690 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 34-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 ,5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 857,84 37,051 5 473 11 989,1 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 11 . 1 . 90 Official Journal of the European Communities No L 9/ 19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 34-15 34-15 34-15 34-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 587,24 625,40 403,73 491,15 23,783 27,357 16,351 21,430 3 513 4 041 2 416 3 166 7 695,9 8 852,4 5 290,9 6 934,6 183,51 7,432 250,34 10,885 1 098 1608 2 405,0 3 522,2 183,51 7,432 250,34 10,885 1 098 1 608 2 405,0 3 522,2 625,40 27,357 491,15 21,430 4 041 3 166 8 852,4 6 934,6 No L 9/20 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0406 90 97 0406 90 99 2309 10 15 2-309 10 19  100 kg  ti 250,34 10,885 1 608 3 522,2 625,40 27,357 4 041 8 852,4 491,15 21,430 3 166 6 934,6 250,34 10,885 1 608 3 522,2 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 : 2 957,5 192,99 10,237 1512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 . 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 ?60 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 " 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 2309 10 39 2309 10 59 11 . 1 . 90 Official Journal of the European Communities No L 9/21 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ­ 2309 10 59 2309 10 70 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 . 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 4 , 140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 2309 90 35 2309 90 39 No L 9/22 Official Journal of the European Communities 11 . 1 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 2309 90 39 2309 90 49 2309 90 59  100 kg rr 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 .. 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1 512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 ¢ 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1512  3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2 475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 45,95 2,437 360 788,7 91,90 4,875 720 1 577,3 137,85 7,312 1 080 2 366,0 172,31 9,140 1 350 2 957,5 192,99 10,237 1512 3 312,4 206,77 10,968 1 620 3 549,0 72,12 3,825 565 1 237,9 144,24 7,651 1 130 2475,7 216,36 11,476 1 695 3 713,6 270,46 14,346 2 119 4 642,0 302,91 16,067 2 374 5 199,1 324,55 17,215 2 543 5 570,4 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 , 7580 7581 7582 7583 7584 7885 2309 90 70 11 . 1 . 90 Official Journal of the European Communities No L 9/23 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lirs Dkr Lit FF Dr £ Irl Esc a b  °/o milk fat/100 kg product  7,316 0,360 53 116,5 7,974 0,395 58 127,7 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ ICO kg product  4,037 0,164 24 52,9 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  4,561 0,191 28 61,9 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,367 0,015 2 4,8 f  % sucrose/100 kg product   0,068 " 10 5,2 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 11 . 1 . 90No L 9/24 Official Journal of the European Communities PART 6 SECTORWINE Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 o o 0 C) C) 0 o 0 0 (') (') C) 0 C) V) (') o C) C) (l) C) V) (') 0 C) C) o (2) C) o (') 0 C) C) (2) 125,0 125,0 5,4 125,0 5,4 87,5 87,5 5,4 87,5 5,4 125,0 5,4 125,0 5,4 87,5 5,4 87,5 5,4 5,4 125,0 125,0 125,0 125,0 5,4 125,0 5,4 87,5 87,5 5,4 87,5 5,4 125,0 125,0 5,4 125,0 2204 29 10 2204 29 25 2204 29 29 2204 29 35 11 . 1 . 90 Official Journal of the European Communities No L 9/25 I Positive Negative CN code Table Additionalcode Notes. Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF . Dr £ Irl Esc 2204 29 35 22-14 7614 C)   5,4 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 C) (2) o   87,5 5,4 87,5 5,4 (') % vol/hl O hi No L 9/26 Official Journal of the European Communities 11 . 1 . 90 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||  100 kg  1701 11 10 17-5 7334 C)  5,667 799 430,3 94,86 17-5 7335 li  5,667 799 430,3 94,86 1701 11 90 17-5 7334 C)  5,667 799 430,3 94,86 17-5 7335 5,667 799 430,3 94,86 1701 12 10 17-5 7334 C)  5,667 799 430,3 94,86 17-5 7335 II  ' 5,667 799 430,3 . 94,86 1701 12 90 17-5 7334 0  5,667 799 430,3 94,86 17-5 7335 \  5,667 799 430,3 94,86 1701 91 00 17-6 7337 0  6,796 959 516,0 120,15 1701 99 10 17-7 7340 II  6,796 959 516,0 120,15 1701 99 90 17-7 7340 IIIl  6,796 959 516,0 120,15 l l II  100 kg of dry matter  1702 30 10 17-7 7340 Il  6,796 959 516,0 123,27 1702 40 10 17-7 7340 Il  6,796 959 516,0 123,27 1702 60 10 17-7 7340 \  6,796 959 516,0 123,27 Il II  % sucrose content and 100 kg net  1702 60 90 17-10 7345 0  0,0680 9,59 5,160 1,202 17-10 7346 0  0,0680 9,59 5,160 1,202 17-10 7347 (J)  0,0680 9,59 5,160 1,202 Il  100 kg of dry matter  1702 9030 17-7 7340 \  6,796 959 516,0 123,27 l II Il  % sucrose content and 100 kg net  1702 9060 17-11 7349 ( 3)  0,0680 9,59 5,160 1,202 17-11 7350 (3) Il  0,0680 9,59 5,160 1,202 17-11 7351 o Il  0,0680 9,59 5,160 1,202 1702 90 71 17-12 7353 o Il  0,0680 9,59 5,160 1,202 1702 90 90 17-10 7345 0 \  0,0680 9,59 5,160 1,202 17-10 7346 0 \  0,0680 9,59 5,160 1,202 17-8 7347 o l  0,0680 9,59 5,160 1,202 l  100 kg of dry matter  2106 90 30 21-5 7419 \  6,796 959 516,0 123,27 l I \ - % sucrose content and 100 kg net  2106 90 59 21-6 7423 C) I  0,0680 9,59 5,160 1,202 21-6 7424 0 l  0,0680 9,59 5,160 1,202 21-6 7425 o l  . 0,0680 9,59 5,160 1,202 1 1 , 1 . 90 Official Journal of the European Communities No L 9/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 9/28 Official Journal of the European Communities 11 . 1 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 5 570,5 6 249,2 8 886,3 693,8 927,0 1 408,3 5 570,5 6 249,2 8 886,3 693,8 927,0 1 408,3 1 444,1 1 444,1 17,214 19,346 27,461 2,144 2,865 4,352 17,214 19,346 27,461 2,144 2,865 4,352 4,463 4,463 4,075 4,075 4,562 4,562 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0403 10 51 I \ 0403 10 53 IlII I  0403 10 59 IlIIl 581,03 0403 10 91 II  0403 10 93 II I  0403 10 99 \ II  0403 90 71 II  0403 90 73 \ Ill \  0403 90 79 Il 581,03 0403 90 91 IlIl  0403 90 93 Il  0403 90 99 IlII  1517 10 10 IlIIIl  1517 90 10 IlIIIl  1704 10 11 Il  1704 10 19 IlIIIl  1704 10 91 IlII  1704 10 99 IlIlIl  1704 90 51 17-1 * l 1704 90 55 17-4 4  1704 90 61 17-4 * Ill 1704 90 65 17-4* 1704 90 71 17-4 l '! L 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632 \  1704 90 99 17-3 * I 17-3 7632 Il  1806 20 10 18 -1 1806 20 30 18-1*Il 1806 20 50 18 -1 * I 1806 20 70 18-1 'l l 1806 20 90 ' 18-2 * 1806 31 00 18-1 'l l 1806 32 10 18-4 1806 32 90 18-4 * \ 1806 90 11 18-4 'I \ 1806 90 19 18-1 # 1806 90 31 18-1 si ­ \ No L 9/2911 . 1 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 3,573 3,573 3,138 3,573 2,826 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 0010 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 4,066 5,350 6585 7585 6586 7586 3,250 4,931 5,673 6,865 7,994 673,1 1 290,3 1 530,2 1 915,1 2 280,1 7001 7002 7003 7004 7635 7636 7637 7642 2,752 3,976 5,688 3,020 No L 9/30 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit Dr £ Irl EscDM F1 Pta FF 100 kg  594,4 2905 44 19 2905 4491 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 594,4 5,505 4,301 7,829 3,318 3,318 3,020 5,505 4,301 7,829 2,752 3,976 5,688 2,240 3,524 4,748 6,460 3,118 4,402 5,626 2,598 4,066 5,350 2,410 3,878 5,162 6,386 8,098 3,182 4,650 5,934 7,158 8,870 4,060 5,528 6,812 8,036 5,008 6,476 7,760 7,230 8,698 9,982 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 779,9 891.4 988,9 1 081,8 1 211,8 838.5 950.0 1 047,5 1 140,4 1 270,4 905.1 1 016,6 1 114,1 1 207,0 977,1 1 088,6 1 186,1 2 339,6 2 451,1 2 548,6 11 . 1 . 90 Official Journal of the European Communities No L 9/31 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr " £ IrlDM F1 Pta £ Esc  100 kg - 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  11,206  2 641,5   12,918   2 771,5   8,002   2 398,2   9,470  2 509,7   10,754  2 607,2   11,978  2 700,1   13,690  2 830,1   8,880 2 464,8   10,348  - 2 576,3   11,632  2 673,8   12,856  2 766,7  9,828  2 536,8   11,296  2 648,3   12,580  2 745,8   12,911  4 177,8   14,379  4 289,3   15,663 -  4 386,8 v   16,887  4 479,7 » '   18,599  4 609,7   13,683  4 236,4  15,151  4 347,9   16,435 _ 4 445,4 .   17,659  4 538,3   19,371  4 668,3 3  14,561  4 303,0  16,029  4 414,5 .  17,313 4 512,0  18,537  4 604,9  15,509  4 375,0  16,977  4 486,5   18,261  4 584,0 599,28 25,133  8 132,9 599,28 26,601  8 244,4 599,28 27,885  8 341,9 599,28 29,109   8 434,8 599,28 30,821  8 564,8 599,28 25,905 -I 8 191,5 599,28 27,373  8 303,0 599,28 28,657  8 400,5 599,28 29,881  8 493,4 599,28 26,783  8 258,1 599,28 28,251  8 369,6 599,28 29,535  8 467,1 599,28 27,731  8 330,1 599,28 29,199  8 441,6 11 . 1 . 90No L 9/32 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM F1  100 kg - 590,7 720,7 649,3 779,3 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 1 1 1 1 1 1 1 I V 1 V 1 1 I 1 ' I 1 1 1 I f 1 1 1 1 1 1 1 1 1 1 1 1 V 1 1 1 V 1 1 I 1 1 1 1 2,361 3,645 4,869 6,581 3,133 4,417 5,641 7,353 2,543 4,011 5,295 6,519 3,491 4,959 6,243 3,303 4,771 6,055 7,279 8,991 4,075 5,543 6,827 8,051 9,763 4,953 6,421 7,705 8,929 5,901 7,369 8,653 8,123 9,591 10,875 12,099 13,811 8,895 10,363 11,647 12,871 14,583 9,773 623,0 715,9 597,5 695,0 1 068,7 1 180,2 1 277,7 1 370,6 1 500,6 1 127,3 1 238,8 1 336,3 1 429,2 1 559,2 1 193,9 1 305,4 1 402,9 1 495,8 1 265,9 1 377,4 1 474,9 2 628,4 2739,9 2 837,4 2 930,3 3 060,3 2 687,0 2 798,5 2 896,0 2 988,9 3 118,9 2 753,6 11 . 1 . 90 Official Journal of the European Communities No L 9/33 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - i\ i\ i\ i\  i\ i\ i\ i\ i\ i\ i\  i \ &lt;\ IN 1\ l\ 1\ 1\ 1\ 1\ 1\ 1\ 1\ ' 1\ 1\ 1\ 1\ 1\ t\ l\ &gt;\ tN 1\ JN 1 \ 1\ 1\ 1\ 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 11,241 12,525 13,749 10,721 12,189 13,473 13,804 15,272 16,556 17^780 19,492 14,576 16,044 17,328 18,552 20,264 15,454 16,922 18,206 19,430 16,402 17,870 19,154 26,026 27,494 28,778 30,002 26,798 28,266 29,550 30,774 27,676 29,144 30,428 28,624 30,092 5,935 7,403 8,687 9,911 11,623 6,707 8,175 9,459 10,683 2 865,1 2 962,6 3 055,5 2 825,6 2 937,1 3 034,6 4 466,6 4 578,1 4 675,6 4 768,5 4 898,5 4 525,2 4 636,7 4 734,2 4 827,1 4 957,1 4 591,8 4 703,3 4 800,8 4 893,7 4 663,8 4 775,3 4 872,8 8 421,7 8 533,2 , 8 630,7 8 723,6 8 480,3 8 591,8 8 689,3 8 782,2 8 546,9 8 658,4 8 755,9 8 618,9 8 730,4 1 918,3 2 029,8 2 127,3 2 220,2 2 350,2 1 976,9 2 088,4 2 185,9 2 278,8 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 617,31 No L 9/34 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal GN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 100 kg ­ 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 (') O (') C) C) o (!) C) (') C) C) C) (') C) C) (') C) C) o C) (') C) C) C) C) (') C) C) C) (?) C) C) C) C) o o C) o (l) o C) (l) (') o 12,395 7,585 9,053 10,337 11,561 8,533 10,001 11,285 9,481 10,949 14,007 15,475 16,759 17,983 19,695 14,779 16,247 17,531 18,755 20,467 15,657 17,125 18,409 19,633 16,605 18,073 7,912 9,380 10,664 11,888 13,600 8,684 10,152 11,436 12,660 14,372 9,562 11,030 12,314 13,538 10,510 11,978 13,262 11,458 12,926 2 408,8 2 043,5 2 155,0 2 252,5 2 345,4 2 115,5 2 227,0 2 324,5 2 187,5 2 299,0 4 532,6 4 644,1 4 741,6 4 834,5 4 964,5 4 591,2 4 702,7 4 800,2 4 893,1 5 023,1 4 657,8 4 769,3 4 866,8 4 959,7 4 729,8 4 841,3 2 556,8 2 668,3 2 765,8 2 858,7 2 988,7 2 615,4 2 726,9 2 824,4 2 917,3 3 047,3 2 682,0 2 793,5 2 891,0 2 983,9 2 754,0 2 865,5 2 963,0 2 826,0 2 937,5 11 . 1 . 90 Official Journal of the European Communities No L 9/35 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM FI Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Iri Esc 100 kg  7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 ') ') ') ') ') ') l &gt; ') l ) l ) ') l) l) ') ') ') ') ') l ) ') 1) l&gt; ') l ) ') ') ') ') l ) 15,197 16,^65 17,949 19,173 20,885 15,969 17,437 18,721 19,945 21,657 16,847 18,315 19,599 20,823 17,795 19,263 18,743 9,868 11,336 12,620 13,844 15,556 10,640 12,108 13,392 14,616 16,328 11,518 12.986 14,270 15,494 12,466 13,934 15,218 13,414 14,882 16,215 17,683 18,967 20,191 21,903 16.987 18,455 19,739 20,963 4 917,7 5 029,2 5 126,7 5 219,6 5 349,6 4 976,3 5 087,8 5 185,3 5 278,2 5 408j2 5 042,9 5 154,4 5 251,9 5 344,8 5 114,9 5 226,4 5 186,9 3 188,5 3 300,0 3 397,5 3 490,4 3 620,4 3 247,1 3 358,6 3 456,1 3 549,0 3 679,0 3 313,7 3 425,2 3 522,7 3 615,6 3 385,7 3 497,2 3 594,7 3 457,7 3 569,2 5 247,1 5 358,6 5 456,1 5 549,0 5 679,0 5 305,7 5 417,2 5 514,7 5 607,6 No L 9/36 Official Journal of the European Communities 11 . 1 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 760b 7601 7602 7603 7604 7605 7606 O O O o C) o C) o o o C) C) o C) o 0 C) C) o o o o o C) O (') C) C) C) C) (l) C) C) C) (') 17,865 19,333 20,617 18,813 20,281 11,429 12,897 14,181 15,405 17,117 12,201 13,669 14,953 16,177 17,889 13,079 14,547 15,831 17,055 14,027 15,495 16,779 14,975 16,443 17,139 19,296 19,891 21,115 22,827 17,911 19,379 20,663 21,887 18,789 20,257 21,541 19,737 21,205 17,235 18,703 19,987 21,211 22,923 18,007 . 19,475 5 372,3 5 483,8 5 581,3 5 444,3 5 555,8 3 692,1 3 803,6 3 901,1 3 994,0 4 124,0 3 750,7 3 862,2 3 959,7 4 052,6 4 182,6 3 817,3 3 928,8 4 026,3 4 119,2 3 889,3 4 000,8 4 098,3 3 961,3 4 072,8 5 546,3 5 880,6 5 755,3 5 848,2 5 978,2 5 604,9 5 716,4 5 813,9 5 906,8 5 671,5 5 783,0 5 880,5 5 743,5 5 855,0 5 577,2 5 688,7 5 786,2 5 879,1 6 009,1 5 635,8 5 747,3 11 . 1 . 90 Official Journal of the European Communities No L 9/37 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta £ Esc  100 kg  (2) ( 2) ( 2) ( 2 ) ( 2 ) ( 2) 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758  20,759  5 844,8    21,983  5 937,7 '   ¢ 23,695  6 067,7    18,885  5 702,4   20,353  5 813,9   21,637  5 911,4   22,861  6 004,3   19,833  5 774,4   21,301  5 885,9   20,781  5 846,4   19,929  6 449,2   21,397  6 560,7   22,681  6 658,2   23,905  6 751,1   20,701 »  6 507,8   22,169  6 619,3   23,453  6 716,8   24,677  6 809,7   21,579  6 574,4 .   23,047  6 685,9   24,331  6 783,4   22,527  6 646,4   23,995  6 757,9   18,744  6 065,3  20,212  6 176,8   21,496  6 274,3   22,720  6 367,2   19,516  6 123,9   20,984  6 235,4   22,268  6 332,9   23,492  6 425,8   20,394  6 190,5   21,862  6 302,0   23,146  6 399,5 .   21,342  6 262,5   22,810  6 374,0  486,76 24,099  7 798,3  486,76 25,567  7 909,8  486,76 26,851  8 007,3  486,76 24,871  7 856,9  486,76 26,339  7 968,4  486,76 27,623  8 065,9  486,76 : 25,749  7 923,5  486,76 27,217  8 035,0   3,546    No L 9/38 Official Journal of the European Communities 11 . 1 . 90 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7759 l  5,014    7760 C) 594,93 29,455  9 531,2  7761 C) 594,93 30,923  9 642,7  7762 0) 594,93 32,207  9 740,2  7765 0) 594,93 30,227  9 589,8  7766 C) 594,93 31,695  9 701,3  7768 \  5,956  1 049,1  7769 l  7,424  1 160,6  7770 (') 594,93 31,105  9 656,4  7771 O 594,93 32,573   9 767,9  7778 \  10,776  2 608,8  7779  12,244  2 720,3  7780 O 703,10 34,810 5 143 11 264,2  7781 o 703,10 36,278 ' 5 350 11 375,7  7785 0) 703,10 35,582 5 305 11 322,8  7786 C) 703,10 37,050 5 512 11 434,3  7788 \  16,457  4 447,0  7789 li  17,925  4 558,5  7798  4,439    7799  5,907  669,5  7800 || 853,76 35,806 5 290 11 586,6  7801 II 853,76 37,274 5 497 11 698,1  7802 853,76 38,558 5 678 11 795,6  7805 li 853,76 36,578 5 452 11 645,2  7806 II 853,76 38,046 5 659 11 756,7  7807 853,76 39,330 5 840 11 854,2  7808  6,849  1 337,9  7809 :  8,317  1 449,4  7810 II 853,76 37,456 5 638 11 711,8  7811 II 853,76 38,924 5 845 11 823,3  7818 ll  11,669  2 897,6  7819  13,137  3 009,1  7820 871,79 36,699 5 422 11 875,4  7821 II 871,79 38,167 5 629 11 986,9  7822 871,79 39,451 5 810 12 084,4  7825 || 871,79 37,471 5 584 11 934,0  7826 II 871,79 38,939 5 791 12 045,5  7827 ll 871,79 40,223 5 972 12 143,0  7828 \\  17,350  4 735,8  7829 li  18,818  4 847,3  7830 II 871,79 38,349 5 770 12 000,6  7831 || 871,79 39,817 5 977 12 112,1  7838  17,553 :  4 801,8  7840 ll    577,6  7841 II  3,253  689,1  11 . l . 90 Official Journal of the European Communities No L 9/39 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland - Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta e EscF1 100 kg ­ 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 . 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 4,537 5,761 7,473 2,557 4,025 5,309 6,533 8,245 3,435 4,903 6,187 7,411 4,383 5,851 7,135 5,331 6,799 2,975 4,443 5,727 6,951 8,663 3,747 5,215 6,499 7,723 9,435 4,625 6,093 7,377 8,601 5,573 7,041 8,325 6,521 7,989 4,165 5,633 6,917 8,141 9,853 4,937 6,405 7,689 8,913 786.6 879,5 1 009,5 636,2 747.7 845.2 938,1 1 068,1 702.8 814.3 911,8 1 004,7 774,8 886,3 983,8 846,8 958,3 962,7 1 074,2 1 171,7 1 264,6 1 394,6 1 021,3 1 132,8 1 230,3 1 323,2 1 453,2 1 087,9 1 199,4 1 296,9 1 389,8 1 159,9 1 271,4 1 368,9 1 231,9 1 343,4 1 347,8 1 459,3 1 556,8 1 649,7 1 779,7 1 406,4 1 517,9 1 615,4 1 708,3 C) C) Official Journal of the European Communities 11 . 1 . 90No L 9/40 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1 00 kg  7909  10,625  1 838,3  7910 C)  5,815  1 473,0  7911 C)  7,283  1 584,5  7912 C)  8,567  1 682,0  7913 \  9,791  1 774,9  7915 O  6,763  1 545,0  7916 o    8,231  1 656,5 '  7917 C)  9,515  1 754,0  7918 \  7,711  1 617,0  7919 \  9,179  1 728,5  7940 C)  5,950  1 925,5  7941 o  7,418  2 037,0  7942  8,702 -  2 134,5  7943 \  9,926  2 227,4  7944  11,638  2 357,4  7945  6,722  1 984,1  7946  8,190  2 095,6 .  7947 II  9,474  2 193,1  7948 II  10,698  2 286,0  7949  12,410  2 416,0  7950 \  7,600  2 050,7  7951 II  9,068  2 162,2  7952 Il  10,352  2 259,7  7953  11,576  2 352,6 &gt;  7955  8,548  2 122,7  7956  10,016  2 234,2  7957  11,300  2 331,7  7958 li  ' 9,496  2 194,7  7959 ||  10,964  2 306,2  7960 O  8,628  2 792,0  7961 0)  10,096  2 903,5  7962  11,380  . 3 001,0  7963 \\  12,604  3 093,9  7964  14,316  3 223,9  7965  9,400  2 850,6  7966 -  10,868  2 962,1  7967  12,152  3 059,6  7968 ||  13,376  3 152,5  7969 li  15,088  3 2^2,5  7970  10,278  2 917,2  7971  11,746  3 028,7  7972  13,030 -  3 126,2  7973 II  14,254  3 219,1  7975 li  11,226  2 989,2  7976  12,694  3 100,7  11 . 1 . 90 Official Journal of the European Communities No L 9/41 I I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ l I  100 kg   7977 \  13,978  3 198,2   7978 \  12,174  3 061,2   I 79797980 \  13,64213,388  3 172,74 332,4   I 79817982 I  14,85616,140 4 443,94 541,4   Il 7983  17,364  4 634,3   7984  19,076 4 764,3   7985  14,160  4 391,0   \ 7986 l   15,628  4 502,5   7987 7988 7990  16,912 18,136 15,038  4 600,0 4 692,9 4 457,6   Il 7991  16,506  4 569,1   Il 7992  17,790  4 666,6   Il 7995  15,986  4 529,6   II 7996  17,454  4 641,1  I IIIII. Amounts to be deducted  I 51xx52xx 9,1319,29 0,4220,891 62131 136,3288,1   Il 53xx II 30,87 1,426 209 460,9   Il 54xx L 42,67 1,971 289 637,1   Il 55xx Il 60,85 2,810 413 908,5   56xx \ 88,23 4,075 598 1 317,3   570x 136,91 6,323 928 2 044,1   571x IlI 136,91 6,323 928 2 044,1   572x 191,67 8,852 1 300 2 861,8   573x 1 191,67 8,852 1 300 2 861,8   574x 246,44 11,381 1 671 3 679,4   5750 246,44 11,381 1 671 3 679,4   5751 5760 5761 246,44 301,20 301,20 11,381 13,910 13,910 1 671 2 043 2 043 3 679,4 4 497,1 4 497,1   5762 \ 301,20 13,910 2 043 4 497,1   5765 l 301,20 13,910 2 043 4 497,1   5766 \ 301,20 13,910 2 043 4 497,1   \ 5770 301,20 13,910 2 043 4 497,1   l 5771 \ 301,20 13,910 2 043 4 497,1   \ 57805781 \ 355,97355,97 16,43916,439 2 4142 414 5 314,75 314,7   I 5785 l 355,97 16,439 2 414 5 314,7   I 5786 l 355,97 16,439 2 414 5 314,7   \ 579x \ 9,13 0,422 62 136,3  No L 9/42 Official Journal of the European Communities 11 . 1 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 9,13 0,422 62 136,3  9,13 0,422 62 136,3  9,13 0,422 62 136,3  9,13 0,422 62 136,3  9,13 0,422 62 136,3  9,13 0,422 62 136,3  9,13 0,422 62 136,3  19,29 0,891 131 288,1  19,29 0,891 131 288,1  19,29 0,891 131 288,1  30,87 1,426 209 460,9  30,87 1,426 209 460,9  42,67 1,971 289 637,1  42,67 1,971 289 637,1  60,85 2,810 413 908,5  60,85 2,810 413 908,5  88,23 4,075 598 1 317,3  88,23 4,075 598 1 317,3  136,91 6,323 928 2 044,1  136,91 6,323 928 2 044,1  Amounts to be deducted 61xx 1  62xx  63xx  64xx  \ 65xx II  66xx II  II 670x II  II 671x II  672x I  || 673x  674x 6750 \  II 6751  l 6760 II  || 6761  Il 6762  || 6765 l  || 6766  6770 I  6771 6780 \  \ 6781 6,92 14,63 23,41 32,35 46,14 66,90 103,81 103,81 145,33 145,33 186,85 186,85 186,85 228,38 228,38 228,38 228,38 228,38 228,38 228,38 269,90 269, 9 £&gt; 0,305 0,645 1,032 1,427 2,035 2,950 4,578 4,578 6,409 6,409 8,241 8,241 8,241 10,072 10,072 10,072 10,072 10,072 10,072 10,072 11,903 11,903 45 95 152 210 299 433 672 672 941 941 1 210 1 210 1 210 1 479 1 479 1 479 1 479 1 479 1 479 1 479 1 748 1 748 98,7 208,6 333.7 461,3 657.8 953,8 1 480,1 1 480,1 2 072,1 2 072,1 2 664,1 2 664,1 2 664,1 3 256,2 3 256,2 3 256,2 3 256,2 3 256,2 3 256,2 3 256,2 3 848,2 3 848,2 11 . 1 . 90 Official Journal of the European Communities No L 9/43 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 269,90 269,90 6,92 6,92 6,92 6,92 6,92 6,92 6,92 6,92 14,63 14,63 14,63 23,41 23,41 32,35 32,35 46,14 46,14 66,90 66,90 103,81 103,81 11,903 11,903 0,305 0,305 0,305 0,305 0,305 0,305 0,305 0,305 0,645 0,645 0,645 1,032 1,032 1,427 1,427 2,035 2,035 2,950 2,950 4,578 4,578 1 748 3 848,2  1 748 3 848,2  45 98,7  45 98,7  45 98,7  45 98,7  45 98,7  45 98,7 -  45 98,7 ¢  45 98,7   95 208,6  95 208,6  95 208,6  152 333,7  152 333,7  210 461,3  210 461,3  299 ' 657,8  299 657,8  433 953,8  433 953,8  672 1 480,1  672 1 480,1  (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (?) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. . Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 9/44 Official Journal of the European Communities 11 . 1 . 90 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 1  100 kg  2007 91 10 20-4 7385  3,398    2007 99 10 20-5 7387 l  3,398    200799 31 20-5 7387 I  3,398    2007 99 33 20-5 7387  3,398   '  2007 99 35 20-5 7387 l  3,398    2007 99 39 20-5 7387 \ \  3,398    11 . 1 . 90 Official Journal of the European Communities No L 9/45 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr . Italy Lit ' France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  1509 10 10 15-1 7298 \  11,967  -  15-1 7299  11,967    I 15-1 7314 l I  8,379    1509 10 90 15-2 7709  13,251    15-2 7713 \  9,662    l 15-2 7714 I  9,662  '   1509 90 00 15-3 7717 ¢  13,164 '   15-3 7718  9,576    15-3 7719  9,576    1510 00 10 15-4 7724 I  5,067    I 15-4 7729  5,067    15-4 7733  1,479    1510 00 90 15-5 7734  6,182    15-5 7737  2,593    15-5 7738 \  2,593   ,  No L 9/46 Official Journal of the European Communities 11 . 1 . 90 ANNEX II Monetary coefficients Member States Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  1,125   1,010  1,212 -  0,986  Milk and milk products   1,163   1,010  1,212 ...  0,986  Pigmeat   1,090   "    1,015 ...    Sugar   1,172   1,010 :::  1,045   1,011  Cereals  -  1,172  . ... 1,015  1,045    Eggs and poultry and albumins  1,128     1,132    Wine  Il\   1,010 II   Processed products (Regulation IlIlIIIII IlII Il \ (EEC) No 3033/80): IIIlIlIl \\Il  to be applied to charges   1,163   1,010 -  1,212  0,986 1,011  to be applied to refunds : \\ IIIlI Il \ \ \  cereals:   1,172   1,015  1,045   L  milk ¢   1,163  1,010 1,212  0,986  sugar   1,172   1,010  1,045    Jams and marmalades IIliliIlIIIIIII-I\\ (Regulation (EEC) No 426/86)   1,172           Olive oil sector  , 1,087       ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 57,7615 55,2545 48,2868 Dkr 0,509804 10,6823 10,2187 . 8,93008 DM 0,133651 2,80050 2,67895 2,34113 FF 0,448248 9,39249 8,98483 7,85183 F1 0,150591 3,15544 3,01849 2,63785 £ Irl 0,0498895 1,04537  0,873900 £ 0,0477241  0,956596 0,835969 Lit  2 095,38 2 004,43 1 751,67 Dr 12,3653 259,101 247,854 216,600 Esc 11,6992 245,142 234,502 204,931 Pta 8,63861 181,011 173,155 151,320 11 . 1 . 90 Official Journal of the European Communities No L 9/47 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7.(1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 8 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0,762104 0,677368 0,677368 0,677368 11 January 1990 11 January 1990 11 January 1990 11 January 1990 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,913883 0,913883 0,884139 0,882353 0,893388 0,909401 0,840059 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,437799 0,437799 0,790519 0,528014 0,142690 0,790519 0 0,142690 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 11 January 1990 Portugal Sugar Olive oil 0,266152 0,266152 11 January 1990 11 January 1990 B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 8 January 199C until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 - 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,872829 0,872829 0,833880 0,819432 0,841190 0,865871 0,759040 the beginning of the , 1990/91 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 - 0 r ­ 0,443574 0,528014 0 0,443574 0 -- 0 Portugal Sugar Olive oil 0 0 No L 9/48 Official Journal of the European Communities 11 . 1 . 90 C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries , from 11 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,955077 0,955077 0,943154 0,928690 0,941573 0,952134 0,903556 the beginning of the  º 1990/91 marketing year Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,561118 0 0 0,561118 0 0 for the sectors concerned Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 11 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,955077 0,955077 0,943154 0,928690 0,941573 0,952134 0,903556 the beginning of the ¢ 1991 /92 marketing year Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0 0 0 0 0 = 0 for the sectors concerned Portugal Sugar Olive oil 0 0 l 11 . 1 . 90 Official Journal of the European Communities No L 9/49 E Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from the beginning of the marketing year 1990/91 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0 0 0 0 0 0 0 the beginning of the1991 /92 marketing year Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0 0 0 0 0 0 for the sectors concerned Portugal Sugar Olive oil 0 0